Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 6 is objected to because of an informality.  Claim 6 recites “The connection structure of claim 1, wherein the the”. The second “the” should be removed.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 14-16 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the following limitations multiple times: first and second spiral conical surfaces, a spiral outer surface, a rotating configuration, a right angled trapezoidal combination, two bevel edges, a rotating axis, a uniform speed, a right angled side, an axial direction, a circumferential direction, upper bottom sides, and lower bottom sides. It is unclear if the subsequent recitations of each limitation refer to the previous recitation, or if they are introducing new elements.
Claim 14 recites the second angular range of the first taper angle. This is confusing as the rest of the claims refer to the first taper angle within a first angular range. Claim 15, which depends from claim 14, further recites the first angular range of the first taper angle is 53°-90. It is unclear how the first taper angle can comprise both the first and second angular ranges.
Claims 3-5 and 16 are rejected for depending form one of claims 2 and 14.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105443546A (“You”).
Claim 1 recites a connection structure, comprising an external thread of a bolt and an internal thread of a nut in screw-thread fit with the external thread; wherein each of the external thread and the internal thread comprises a dumbbell-like asymmetric bidirectional tapered threading arrangement (1) comprising at least one unit thread segment that is formed as a spiral dumbbell-like (94) asymmetric bidirectional tapered configuration in a dumbbell-like shape (94) having a reduced middle part and two enlarged ends and the spiral dumbbell-like asymmetric bidirectional tapered configuration of the at least one unit thread segment comprises a left side (95) having conicity greater than conicity of a right side (96), wherein the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) of the internal thread (6) comprises a bidirectional tapered hole (41) and the dumbbell-like asymmetrical bidirectional tapered threading arrangement (1) of the external thread (9) comprises a bidirectional truncated cone (71); the bidirectional tapered hole (41) of the dumbbell-like asymmetrical bidirectional tapered threading arrangement (1) of the internal thread (6) is arranged, in a spiral form, on an inner surface of a cylindrical body; ; the bidirectional truncated cone (71) of the dumbbell-like asymmetrical bidirectional tapered threading arrangement (1) of the external thread (9) is formed, in a spiral form, on an outer surface of a columnar body. You teaches a tapered bolt and nut combination (para. [0002], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches each of the internal and external threads comprising left and right tapered surfaces 11/21 & 12/22, wherein when interpreting adjacent crests as the ends of a single external thread and adjacent roots as the ends of a single internal thread, the threads form a dumbbell-like shape with a smaller middle and two enlarged ends (figs. 1-3). In addition, each thread comprises the right taper 11, 21 with an angle less than the left taper 12, 22 with respect the central axis (figs. 1-3). Further, the threads are on an outer surface of a bolt and inner surface of a nut, respectively, wherein the outer threads delimit a cone shape, and the inner threads delimit a hole to enclose the external thread (figs. 1-3, para. [0002]).
Claim 1 further recites the dumbbell-like shape (94) of the spiral dumbbell-like asymmetric bidirectional tapered configuration of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) comprises a left taper surface that forms a first taper angle (al) corresponding to the conicity of the left side and a right taper surface that forms a second taper angle (a2) corresponding to the conicity of the right side (96); the conicity of the left side (95) and the conicity of the right side (96) have opposite directions and different sizes. As illustrated in figs. 1-3 of You, the thread has two tapers 11/21 & 12/22 extending in opposite directions, are helical, and that have different taper angles (para. [0032]). 
You further teaches the internal thread (6) and the external thread (9) are in engagement with each other such that the bidirectional truncated cone (71) of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) of the external thread (9) is received in the bidirectional tapered hole of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) of the inner thread (6) and an inner conical surface defined by one of the left tapered surface and the right tapered surface of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) of the external thread (9) and an outer conical surface defined by a corresponding one of the left tapered surface and the right tapered surface of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) of the internal thread (6) bear mutually wherein the first taper angle and the second taper angle (a2) of the left taper surface and the right taper surface of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) are respectively of a first angular range and a second angular range such that the inner conical surface of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) of the external thread (9) is in contact engagement with the outer conical surface of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) of the internal thread (6) to fulfill a screwing operation between a thread pair formed of the external thread (9) and the internal thread (6) in a helical direction and the inner conical surface and the outer conical surface form a cone pair that fulfills an interference-fitting operation in an axial direction, wherein the inner conical surface and the outer conical surface of the external thread (9) and the internal thread (6) achieve the screwing operation of the thread pair and also achieve the interference-fitting operation of the cone pair to realize interference engagement between the external thread (9) and the internal thread (6) through the screwing operation between the external thread (9) and the internal thread (figs. 1-3, paras. [0032] & [0034]-[0035]).
Claim 2 recites the bidirectional tapered hole (41) of the dumbbell-like asymmetric bidirectional tapered threading arrangement (1) of the internal thread (6) in the dumbbell-like shape (94) defines a bidirectional conical surface (42) that comprises a first spiral conical surface (421) and a second spiral conical surface (422) that respectively define the left tapered surface and the right tapered surface of the dumbbell-like shape (94), and an inner spiral line (5) interfacing the first and second spiral conical surfaces; and the bidirectional truncated cone (71) of the dumbbell-like asymmetric bidirectional tapered threading arrangement of the external thread (9) in the dumbbell-like shape (94) defines a bidirectional conical surface (72) that comprises a first spiral conical surface (721) and a second spiral conical surface (722) that respectively define the left tapered surface and the right tapered surface of the dumbbell-like shape (94), and an outer spiral line (8) interfacing the first and second spiral conical surfaces. As illustrated in figs. 1-3, each of the internal and external threads comprise left and right tapered surfaces 11/21 & 12/22 that are helical and that meet at a connection point, i.e. internal and external helical lines.
Claim 2 also recites the bidirectional tapered hole (41) of the internal thread (6) that defines the bidirectional conical surface (42) including the first spiral conical surface (421) and the second spiral conical surface (422) has a shape defined by a spiral outer side surface of a rotating configuration of a right-angled trapezoidal combination, wherein the rotating configuration is formed by two bevel edges of the right- angled trapezoidal combination rotating about a rotating axis defined by a right-angled side of the right-angled trapezoidal combination at a uniform speed in a circumferential direction, while moving in an axial direction along the rotating axis at a uniform speed, in which the right-angled side of the right-angled trapezoidal combination coincides with a central axis of the cylindrical body (2), and the right-angled trapezoidal combination is formed by symmetrically and oppositely joining upper bottom lines of two right-angled trapezoids, the two right-angled trapezoids having lower bottom lines that are identical in length, the upper bottom lines that are identical in length, and right-angled sides that are of different lengths and jointly form the right-angled side of the right- angled trapezoidal combination to serve as the rotating axis; and the bidirectional truncated cone (71) of the external thread (9) that defines the bidirectional conical surface (72) including the first spiral conical surface (721) and the second spiral conical surface (722) has a shape defined by a spiral outer side surface of a rotating configuration of a right-angled trapezoidal combination, wherein the rotating configuration is formed by two bevel edges of the right-angled trapezoidal combination rotating about a rotating axis defined by a right-angled side of the right-angled trapezoidal combination at a uniform speed in a circumferential direction, while moving in an axial direction along the rotating axis at a uniform speed, in which the right-angled side of the right-angled trapezoidal combination coincides with a central axis of the columnar body (3), and the right-angled trapezoidal combination is formed by symmetrically and oppositely joining upper bottom lines of two right-angled trapezoids, the two right-angled trapezoids having lower bottom lines that are identical in length, the upper bottom lines that are identical in length, and right-angled sides that are of different lengths and jointly form the right-angled side of the right-angled trapezoidal combination to serve as the rotating axis. As illustrated in annotated fig. 2 of the You illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    554
    730
    media_image1.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating (paras. [0032]-[0033]). Since the external thread also comprises the left and right tapered surfaces similar to that of the internal thread, the shape of the external thread also reads on the claimed shape.
Regarding claim 4, You further teaches for each of the internal thread (6) and the external thread (9), an axial movement distance of the right-angled trapezoidal combination along the rotating axis is equal to a sum of the lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoidal combination (figs. 1-3, para. [0033]).
Regarding claim 5, You further teaches the first spiral conical surface and the second spiral conical surface (422) of the bidirectional tapered hole (41), and the inner spiral line (5) are continuous spiral surfaces and a continuous spiral line, respectively (paras. [0015], [0021], [0033] & [0036]).
Claim 6 recites the bidirectional tapered hole (41) of the dumbbell-like asymmetrical bidirectional tapered threading arrangement (1) of the internal thread (6) is formed by symmetrically and oppositely joining upper top surfaces of two tapered holes (4), the two tapered holes (4) having lower bottom surfaces that are identical in size, the upper top surfaces that are identical in size, and different cone heights, and wherein the bidirectional truncated cone (71) of the dumbbell-like asymmetrical bidirectional tapered threading arrangement (1) of the external thread (9) is formed by symmetrically and oppositely joining upper top surfaces of two truncated cones (7), the two truncated cones (7) having lower bottom surfaces that are identical in size, the upper top surfaces that are identical in size, and different cone heights. As illustrated in annotated fig. 2 of You provided in the rejection to claim 2 above, the cone bodies/holes (delimited by each of the tapered surfaces of a single thread) are connected at upper surfaces of the cone bodies/holes and the lower surfaces connect to lower surfaces of cone bodies/holes delimited by tapered surfaces of adjacent threads. Further, each conical surface of a thread have upper and lower ends at identical locations, and different lengths, i.e. cone heights, due to the differing tapers.
Regarding claim 16, You further teaches the first spiral conical surface (721) and the second spiral conical surface (722) of the bidirectional truncated cone (71) and the outer spiral (8) are continuous spiral surfaces and a continuous spiral line, respectively (paras. [0015], [0021], [0033] & [0036]).
Claim 17 recites the at least one unit thread segment of the internal thread (6) comprises two additional unit thread segments respectively arranged at two opposite sides of the at least one unit thread segment, and wherein the lower bottom surfaces of the bidirectional tapered hole (41) of the at least one unit thread segment of the internal thread (6) are respectively connected to the lower bottom surfaces of the bidirectional tapered holes (41) of the two additional unit thread segments of the internal thread (6) in order to form the dumbbell-shaped asymmetrical bidirectional tapered threading arrangement (1) of the internal thread (6). As illustrated in figs. 1-3 of You, each thread is connected to two adjacent threads of the internal thread by bottom surfaces of conical shapes formed by the first and second tapers connecting with bottom surfaces of conical shapes formed by the tapers of the adjacent threads.
Claim 18 recites the at least one unit thread segment of the external thread (9) comprises two additional unit thread segments respectively arranged at two opposite sides of the at least one unit thread segment, and wherein the lower bottom surfaces of the bidirectional truncated cone (71) of the at least one unit thread segment of the external thread (9) are respectively connected to the lower bottom surfaces of the bidirectional truncated cones (71) of the two additional unit thread segments of the external thread (9) in order to form the dumbbell-shaped asymmetrical bidirectional tapered threading arrangement (1) of the external thread (9). As illustrated in figs. 1-3 of You, each thread is connected to two adjacent threads of the external thread by bottom surfaces of the truncated cones (formed by respective first and second tapers) connecting with bottom surfaces of truncated cones of the adjacent threads.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of US Patent No. 4,295,751 (“Holmberg”).
Regarding claim 11, You fails to explicitly teach the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53°. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20). 
In this case, both You and Holmberg teaches a thread having a first taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the first taper is between 50 and 80 degrees and the right taper is between 10 and 25 degrees.
Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Claim 12 recites the first angular range of the first taper angle (al) is 2°-40°. Holmberg teaches that it is obvious for the first angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 13 recites the second angular range of the second taper angle (a2) is 2°-40°.  You et al. teaches this as detailed in the rejection to claim 11 above.
Claim 14 recites the second angular range of the first taper angle is greater than or equal to 53 and less than 180.  As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Holmberg such that the second taper angle is between 10 and 25 degrees with respect to the central axis. Thus, with respect to a line perpendicular to the central axis, the angle is 65-80 degrees.
Claim 15 recites the first angular range of the first taper angle is 53°-90. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Holmberg such that the first taper angle is between 50 and 80 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN105443546A (“You”) as applied to claim 1 above, and further in view of USPGPub No. 2014/0083778 (“Beronius”).
Regarding claim 11, You fails to explicitly teach the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53°. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. It would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle greater than the right.
Claim 12 recites the first angular range of the first taper angle (al) is 2°-40°. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Beronius such that the first taper angle is between 20 and 50 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 13 recites the second angular range of the second taper angle is 2-40. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Beronius such that the second taper angle is between 20 and 50 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, You teaches the axial distance the trapezoid move is equal to or greater than the sum of the right angled sides (para. [0033]), however, You fails to explicitly teach for each of the internal thread (6) and the external thread (9), an axial movement distance of the right-angled trapezoidal combination along the rotating axis is at least twice a sum of the lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoidal combination. This would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on March 28, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both You and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of You to be a double start thread such that the lead is doubled. Since You teaches the lead being equal to or greater than the pitch the pitch, creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of You is doubled, the shape of a thread of You would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claims 1-2, 4-6, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of USPGPub No. 2016/0348709 (“Staniszewski”).
Regarding claim 1, as detailed in the rejection to claim 1 above, You teaches all the limitations. Assuming arguendo that You fails to explicitly teach the surfaces 21 & 22 being tapered, this would have been obvious in view of Staniszewski.
Staniszewski is also directed to a threaded connection having an asymmetric thread with two flank surfaces (fig. 1). The flanks 17 & 19 of the asymmetric thread have similar angles as You (figs. 1 & 6, paras. [0016]-[0018]). Staniszewski teaches that each flank 17 & 19 has a tapering shape (figs. 1 & 6). 
In this case, both You and Staniszewski teach an asymmetric thread having two flanks with similar angles. Staniszewski teaches that it is known and predictable for both flanks to be tapered. Thus, it would be obvious to modify You such that surfaces 21 & 22 are also tapered.
Claims 2, 4-6, and 16-18 are rejected for the same reasons detailed in the prior 102 rejections.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 1 above, and further in view of Holmberg.
Regarding claim 11, You fails to explicitly teach the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53°. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20). 
In this case, both You and Holmberg teaches a thread having a first taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the first taper is between 50 and 80 degrees and the right taper is between 10 and 25 degrees.
Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Claim 12 recites the first angular range of the first taper angle (al) is 2°-40°. Holmberg teaches that it is obvious for the first angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 13 recites the second angular range of the second taper angle (a2) is 2°-40°.  You et al. teaches this as detailed in the rejection to claim 11 above.
Claim 14 recites the second angular range of the first taper angle is greater than or equal to 53 and less than 180.  As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Holmberg such that the second taper angle is between 10 and 25 degrees with respect to the central axis. Thus, with respect to a line perpendicular to the central axis, the angle is 65-80 degrees.
Claim 15 recites the first angular range of the first taper angle is 53°-90. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Holmberg such that the first taper angle is between 50 and 80 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 1 above, and further in view of Beronius.
Regarding claim 11, You fails to explicitly teach the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53°. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. It would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle greater than the right.
Claim 12 recites the first angular range of the first taper angle (al) is 2°-40°. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Beronius such that the first taper angle is between 20 and 50 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 13 recites the second angular range of the second taper angle is 2-40. As detailed in the rejection to claim 11 above, it would be obvious to modify You in view of Beronius such that the second taper angle is between 20 and 50 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Staniszewski as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, You teaches the axial distance the trapezoid move is equal to or greater than the sum of the right angled sides, however, You fails to explicitly teach an axial movement distance of the right-angled trapezoid union along the rotating axis is at least double of a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. This would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on February 9, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both You and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of You to be a double start thread such that the lead is doubled. Since You teaches the lead being equal to or greater than the pitch the pitch, creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of You is doubled, the shape of a thread of You would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.

Response to Arguments
Applicant's arguments filed June 18, 2022 have been fully considered. Applicant argues that the amendments to the claims overcome the previous prior art rejections. The examiner agrees and has withdrawn the previous prior art rejections.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”